Citation Nr: 0420651	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total evaluation as a result 
of medical treatment for a service-connected left knee 
disability requiring convalescence.

2.  Entitlement to an increased evaluation for a left knee 
disability, to include left knee strain with meniscus tear 
and chondromalacia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from July 1979 to July 1982.  The veteran also served in the 
US Army Reserves and the Florida Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2000 and 
March 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In July 1986, the veteran was granted service connection for 
a left knee disability.  A 10 percent disability rating was 
awarded and the effective date assigned was April 14, 1985.  
The record reflects that in June 1988, the veteran underwent 
an arthroscopy and arthrotomy on the left knee with resection 
of chondromalacia of the patella.  A temporary total 
disability rating was assigned for the period of June 16, 
1988, to August 1, 1988.  On August 2, 1988, the veteran's 
rating was returned to 10 percent.  After further review of 
the evidence, the RO, in February 1989, extended the 
veteran's temporary total rating for the month of August 
1988.  

The veteran asked in 1999 that his service-connected left 
knee disability be evaluated at a higher rate.  Upon 
reviewing the veteran's private medical records, the RO 
concluded that a 20 percent disability was warranted from 
January 1999 to July 1999, and from October 1999.  A 
temporary total rating of 100 percent was assigned for a 
portion of July 1999.  A further rating action was 
accomplished in March 2000; that action expanded the 
temporary total rating to January 2000.  The veteran was 
notified of that decision.

In March 2000, the veteran submitted a notice of disagreement 
with respect to the March 2000 RO rating decision.  The 
veteran stated that he should be in receipt of temporary 
total rating benefits for a longer period of time; he further 
insinuated that he should be receiving a higher disability 
rating for his left knee disability.  Four months later, in 
July 2000, the RO issued a rating decision with respect to 
the veteran's claim.  The RO extended the veteran's temporary 
total rating but it did not increase his disability rating 
with respect to the left knee.  That is, it continued to rate 
the left knee disability as 20 percent disabling.  

The Board notes that the RO indicated that the July 2000 
rating action that granted the extension of benefits was a 
complete grant.  However, additional benefits could have been 
assigned pursuant to 38 C.F.R. § 4.30, and as such, that 
claim remained open for further appeal and development.  
Thereafter, the veteran submitted additional private medical 
records with respect to his left knee.  He also asserted, 
again, that his knee disability was under evaluated.  

After reviewing the claims folder, and the newly submitted 
medical documents, the RO issued another rating decision in 
March 2001.  In that decision, the RO expanded the veteran's 
temporary total rating.  It noted that the veteran was 
entitled to such a rating from July 12, 1999, to November 1, 
1999, and from January 24, 2000, to January 1, 2001.  It 
further ruled that after January 1, 2001, a 30 percent 
disability rating would be assigned.  The veteran was 
notified of this decision and he remains in disagreement with 
the RO's actions.

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first 
has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).   Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued a statement 
of the case (SOC) in September 2002.  A review of the SOC 
does not reveal a complete reference to the VCAA nor does it 
show that the appellant was notified of the evidence he 
needed to supply and what VA would do in order to assist him 
with his claim.  Additionally, there is no VCAA letter in the 
claims folder.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA 
and the subsequent Court decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

The RO must ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b)(1) (2003), and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), are fully complied with and 
satisfied as to the issues on appeal.  In 
particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his increased rating and his temporary 
total evaluation claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim for a 
longer temporary total rating in 
accordance with 38 C.F.R. § 4.30 (2003).  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

After the above requested action has been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



